                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ALEX PYGIN,                                       Case No. 20-cv-04412-JSW
                                                           Plaintiff,                        ORDER GRANTING MOTION FOR
                                   8
                                                                                             PRELIMINARY APPROVAL OF
                                                    v.                                       CLASS ACTION SETTLEMENT AND
                                   9
                                                                                             SETTING FINAL APPROVAL
                                  10       BOMBAS, LLC, et al.,                              HEARING
                                                           Defendants.                       Re: Dkt. No. 48
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Now before the Court for consideration is the motion for preliminary approval of the class

                                  14   action settlement filed by Plaintiff Alex Pygin, which is not opposed by Defendants Bombas,

                                  15   LLC, Shopify (USA), Inc., and Shopify Inc. The Court has considered the parties’ papers,

                                  16   including the supplemental brief filed on July 9, 2021, the terms of the proposed Settlement

                                  17   Agreement dated May 20, 2021, which is attached as Exhibit 1, to the Joint Declaration of John A.

                                  18   Yanchunis and M. Anderson Berry (“Joint Decl.”), relevant legal authority, and the record in this

                                  19   case. The Court HEREBY GRANTS the motion, but it shall provide Settlement Class Members

                                  20   with a longer period to opt-out or object than that proposed by the parties.1

                                  21           1.        The Court concludes the Settlement Agreement appears to be the result of serious,

                                  22   informed, and non-collusive negotiations conducted with the assistance of Martin Quinn, Esq. of

                                  23   JAMS during a mediation session conducted on February 12, 2021, through which the parties

                                  24   negotiated and finalized the basic terms of the settlement agreement. The Court also concludes

                                  25   that the Settlement Agreement is a product of an informal exchange of information and the terms

                                  26   do not improperly grant preferential treatment to any individual segment of the Settlement Class

                                  27

                                  28   1
                                               Capitalized terms have the meaning set forth in the Settlement Agreement.
                                   1   and, at this preliminary stage, appears to fall within the range of possible approval as fair,

                                   2   reasonable, and adequate.

                                   3          2.      The Court preliminarily concludes that the requirements of Federal Rule of Civil

                                   4   Procedure 23(a) are satisfied. The record supports a finding of numerosity because the Settlement

                                   5   Class is comprised of approximately 83,000 individuals. (Joint Decl., ¶ 11.) The Court also

                                   6   concludes Plaintiff has met his burden, for purposes of settlement, to show there are questions of

                                   7   law or fact common to the Settlement Class, that his claims are typical of those of Settlement

                                   8   Class Members, and that he and his counsel will fairly and adequately protect the interests of the

                                   9   Settlement Class. The Court also preliminarily concludes that Plaintiff has met his burden to

                                  10   show, for purposes of settlement, that requirements of Rule 23(b) are satisfied, in that the

                                  11   questions of law or fact that are common to the Settlement Class predominate over individual

                                  12   questions and that a class action is a superior method for the fair and efficient adjudication of the
Northern District of California
 United States District Court




                                  13   Litigation.

                                  14          3.      Accordingly, the Court preliminarily certifies for purposes of settlement only the

                                  15   following class:

                                  16                  All individuals residing in the United States who made purchases
                                                      from the Bombas website from November 11, 2016 through
                                  17                  February 16, 2017.
                                  18          4.      The Court preliminarily appoints Alex Pygin as the Representative Plaintiff for

                                  19   purposes of the Settlement Class, and it appoints M. Anderson Berry of Clayeo C. Arnold, A

                                  20   Professional Corporation and John A. Yanchunis of Morgan & Morgan Complex Litigation Group

                                  21   as Class Counsel.

                                  22          5.      Pursuant to the Settlement Agreement, the Parties have designated Angeion Group

                                  23   as the Claims Administrator, and Angeion Group shall perform all the duties of the Claims

                                  24   Administrator as set forth in the Settlement Agreement.

                                  25          6.      The Court also concludes that the Class Notice and Notice Program set forth in the

                                  26   Settlement Agreement satisfy the requirements of due process and Rule 23 and provide the best

                                  27   notice practicable under the circumstances. The Class Notice and Notice Program are reasonably

                                  28   calculated to apprise Settlement Class Members of the nature of this Litigation, the Scope of the
                                                                                          2
                                   1   Settlement Class, the terms of the Settlement Agreement, the right of Settlement Class Members

                                   2   to object to the Settlement Agreement or exclude themselves from the Settlement Class and the

                                   3   process for doing so, and of the Final Approval Hearing. Accordingly, the Court approves the

                                   4   Class Notice and Notice Program and the Claim Form. The Parties and the Claims Administrator

                                   5   are ORDERED to proceed with providing notice to the Settlement Class Members pursuant to the

                                   6   terms of the Settlement Agreement and this Order and within the time required by the Settlement

                                   7   Agreement.

                                   8          7.      Settlement Class Members who wish to opt-out and exclude themselves from the

                                   9   Settlement Class may do so by notifying the Claims Administrator in writing, postmarked no later

                                  10   than October 12, 2021. To be valid, each request for exclusion must be made in writing and (a)

                                  11   state the Settlement Class Member’s full name, address and telephone number; (b) contain the

                                  12   Settlement Class Member’s personal and original signature or the original signature of a person
Northern District of California
 United States District Court




                                  13   authorized by law to act on the Settlement Class Member’s behalf with respect to a claim or right

                                  14   such as those asserted in the Litigation, such as a trustee, guardian, or person acting under a power

                                  15   of attorney; and (c) state unequivocally the Settlement Class Member’s intent to be excluded from

                                  16   the Settlement. If a Settlement Class Member’s Request for Exclusion covers a payment card that

                                  17   includes co-signers or co-holders on the same payment card account, the Settlement Class

                                  18   Member’s Request for Exclusion shall be deemed to be properly and completed and executed as to

                                  19   that payment card only if all co-signers or co-holders elect to and validly opt out in accordance

                                  20   with the provisions of this Paragraph. All Requests for Exclusion must be submitted individually

                                  21   in connection with a Settlement Class Member, i.e., one request is required for every Settlement

                                  22   Class Member seeking exclusion.

                                  23          8.      All Settlement Class Members who do not opt out and exclude themselves shall be

                                  24   bound by the terms of the Settlement Agreement upon entry of the Final Approval Order and

                                  25   Judgment.

                                  26          9.      Settlement Class Members who wish to object to the Settlement may do so by

                                  27   submitting a written objection to the Court in accordance with the procedures outlines in the Class

                                  28   Notice, postmarked no later than October 12, 2021. Any Settlement Class Member wishing to
                                                                                         3
                                   1   comment on or object to the Settlement Agreement shall mail the comment or objection and any

                                   2   supporting papers either by:

                                   3            (a) mailing it to the Class Action Clerk, United States District Court for the Northern

                                   4            District of California, Oakland Division, 1301 Clay Street, Oakland, California; OR

                                   5            (b) by filing it in person at any location of the United States District Court for the Northern

                                   6            District of California.

                                   7            All such notices of an intent to object to the Settlement must be written and must include

                                   8   all of the following: (a) the case name and number, Alex Pygin v. Bombas, LLC, et al., No. 4:20-

                                   9   cv-04412-JSW; (b) the objector’s full name, address, and telephone number; (c) a statement as to

                                  10   whether the objections applies only to the Settlement Class Member, to a specific subset of the

                                  11   Settlement Class, or to the entire class; (d) a clear and detailed written statement of the grounds for

                                  12   the objection; and (e) the objector’s signature.
Northern District of California
 United States District Court




                                  13            10.    Any Settlement Class Member who does not submit a timely written objection in

                                  14   accordance with these procedures and the procedures detailed in the Class Notice and the

                                  15   Settlement Agreement shall be deemed to have waived any objection, shall not be permitted to

                                  16   object to the Settlement, and shall be precluded from seeking any review of the Settlement

                                  17   Agreement and/or the Final Approval Order and Judgment by appeal or by other means.

                                  18            11.    The Court will hold a Final Approval Hearing on November 19, 2021 at 9:00 a.m.

                                  19   in the United States District Court, Northern District of California, Oakland Division, 1301 Clay

                                  20   Street, Courtroom 5, Oakland, California. At the Final Approval Hearing, the Court will consider

                                  21   whether: (a) the Settlement is fair, reasonable, and adequate, (b) the Settlement Class should be

                                  22   finally certified; (c) a final judgment should be entered; (d) to grant Class Counsel’s motion for

                                  23   attorneys’ fees and costs; and (e) to grant the service award sought for the Representative Plaintiff.

                                  24   The Court reserves the right to continue the date of the Final Approval Hearing without further

                                  25   notice to the Settlement Class Members.

                                  26            12.    The following deadlines shall apply, pending further order of this Court:

                                  27    Event                                                  Date or Deadline
                                  28    Bombas to provide Settlement Class Member              10 business days after entry of this Order
                                                                                           4
                                   1    data to Claims Administrator
                                   2    Notice Program per Settlement Agreement             Within 20 days of Bombas providing Class
                                   3    Commences                                           Member Data to the Claims Administrator
                                   4    Class Counsel to file Motion for Attorneys’         September 7, 2021
                                   5    Fees and Costs
                                   6    Opt-Out and Objection Deadline                      October 12, 2021
                                   7    Motion for Final Approval                           October 15, 2021
                                   8    Replies in Support of Motion for Final              November 5, 2021
                                   9    Approval and Motion for Attorneys’ Fees
                                  10    Final Approval Hearing                              November 19, 2021 9:00 a.m.
                                  11           13.     All proceedings and deadlines in this matter, except the deadlines contained herein
                                  12   and any deadlines necessary to implement this Order and the Settlement are stayed and suspended
Northern District of California
 United States District Court




                                  13   until further order of this Court.
                                  14           14.     All Settlement Class Members who do not validly opt out and exclude themselves
                                  15   are hereby enjoined from pursuing or prosecuting any of the Released Claims as set forth in the
                                  16   Settlement Agreement until further order of this Court.
                                  17           15.     In the event that the Settlement Agreement is terminated pursuant to the terms of
                                  18   the Settlement Agreement: (a) the Settlement Agreement and this Order shall become void, shall
                                  19   have no further force or effect, and shall not be used in the Litigation or any other proceedings for
                                  20   any purpose other than as may be necessary to enforce the terms of the Settlement Agreement that
                                  21   survive termination; (b) this matter will revert to the status that existed before execution of the
                                  22   Settlement Agreement; and (c) no term or draft of the Settlement Agreement or any part of the
                                  23   Settling Parties’ settlement discussions, negotiations, or documentation (including any briefs filed
                                  24   in support of preliminary or final approval of the Settlement) shall (i) be admissible into evidence
                                  25   for any purpose in this Litigation or in any other action or proceeding other than as may be
                                  26   necessary to enforce the terms of the Settlement Agreement that survive termination, (ii) be
                                  27   deemed an admission or concession by any Settling Party regarding the validity of any of the
                                  28   Released Claims or the propriety of certifying any class against any Defendant, or (iii) be deemed
                                                                                        5
                                   1   an admission or concession by any Settling Party regarding the truth or falsity of any facts alleged

                                   2   in the Litigation or the availability or lack of availability of any defense to the Released Claims.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 12, 2021

                                   5                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
